Title: To Thomas Jefferson from C. W. F. Dumas, 8 August 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 8e. Août 1788 au matin
          
          Je viens de recevoir avis de Mr. L——, que la Commission se fera aujourd’hui conformément à ma Lettre d’hier. Ainsi Votre Excellence doit recevoir de Mr. le Cte. Diodati, en même temps que la présente, ou faire demander chez Lui, les Gazettes et Suppléments du 25, 29 Juillet, 1, 5 et 8 Août, qu’on lui envoye par la Poste de ce jour, et les suites successivement, jusqu’à la Levée de l’Interdit. Espérons qu’elle ne tardera pas, sans quoi je crains que ce brave homme ne se dégoûte tout-à-fait de ce travail; et ce seroit une vraie perte pour toute l’Europe.
          Je crois devoir transcrire ici ce qu’on me mande d’Amsterdam en date d’hier.
          “Your Conclusion, that the Baltimore ship [On m’avoit appris  par Lettre du 26, qu’un Bâtiment de là venoit d’aborder au Texel, et l’on espéroit de pouvoir m’apprendre le lendemain qu’il portoit la nouvelle de l’accession de la Virginie] could not bring any Intelligence about the Decision of the Virginia Convention, was very just. And I am sorry to acquaint you, a Vessel arrived at Bordeaux, conveys the News, that the Convention of Virginia had postponed deciding upon the Business until a future day. This is a very unexpected Stroke. However, as we have no further particulars, it will be well not to publish anything on the subject, before we know the Day the Convention was postponed to, and the motives for such a Measure. We must recollect, it is the same step as N. Hampshire pursued. Perhaps they had not yet heard the Accession of the 9th. State, and did not choose to be the concluding one.—Or, it is not improbable, that seeing the Constitution established, they will wait the Meeting of the new Congress, and the passing of the Bill of Right mention’d by Mr. J—n as the term of their coming in. These are but Conjectures. We must wait the Event, which I am as yet very little fearful about.”
          Après ce que Votre Excellence vient de lire, je ne crois pas avoir besoin de lui dire combien je languis de savoir le positif de tout cela, dès que Votre Excellence le saura elle-même. La derniere conjecture de mon correspondant me paroît profonde et sage; et je l’adopte en attendant.
          Grace à Dieu, l’illumination s’est passée sans malheur: mais les orgies ne nous ont pas permi de dormir de toute la nuit. Une multitude de Can[es] ivre totam incensa per urbem bacchabatur, qualis commotis excita sacris Thyas, ubi audito Stimulant trie terica Baccho Orgia, nocturnusque vocat clamore Cithœron.
          Je suis avec grand respect, De Votre Excellence Le très-humble & très-obéissant serviteur,
          
            C W F Dumas
          
        